Citation Nr: 0434326	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, a review of the record reveals that 
the veteran may be in receipt of Social Security 
Administration (SSA) disability benefits, as the SSA 
contacted VA in March 2003 with respect to processing his 
claim.  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records. 

The veteran is claiming entitlement to service connection for 
hypertension.  The Board notes that this may be established 
if the veteran's hypertension can be medically linked to his 
service-connected diabetes mellitus, if it is was aggravated 
by the diabetes mellitus, or if it was caused by his exposure 
to Agent Orange during service.   

In December 2001, he underwent a series of VA examinations, 
to include a diabetes mellitus exam, at which time a history 
of hypertension was mentioned, but a diagnosis was not 
confirmed.  In fact, none of the exams conducted specifically 
evaluated for hypertension.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, in order to afford the veteran due 
process of law, he should be scheduled for a VA examination 
in order to assess the nature and etiology of his 
hypertension.  The Board also requests that the examiner 
address each of the medical possibilities mentioned above of 
relating the hypertension to the veteran's service. 

Finally, in his July 2004 hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified to having 
been treated at the VA Medical Center (VAMC) in Charleston, 
South Carolina, dating from 1996; the VAMC in Columbia, South 
Carolina from 2000; and the VA Outpatient Clinic in 
Orangeburg, South Carolina from 2000 to the present.  Records 
associated with the claims folder date from 2000 to 2002 
only.  An effort should be made to retrieve all VA outpatient 
clinical records. 

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Obtain copies of all VA medical records 
not currently associated with the claims 
file, to include outpatient clinical records 
from the Charleston VAMC, dated from 1996 to 
the present; the Columbia VAMC, dated from 
2000 to the present; and associated 
outpatient care centers (to include 
Orangeburg), dated from 2000 to the present.
2.  Obtain from the Social Security 
Administration (SSA) any records pertinent to 
the veteran's claim for Social Security 
disability benefits, copies of all SSA 
decisions concerning the veteran, and copies 
of the evidence (including medical evidence) 
supporting the decisions.

3.  After receiving the above evidence, to 
the extent available, schedule the veteran 
for a VA examination to determine the nature 
and etiology of his hypertension.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed.  On the basis 
of the current examination findings and 
information contained in the claims folder, 
the examiner is requested to render opinions 
as to the following:
	
a.  whether it is at least as likely as 
not (probability of fifty percent or 
more) that the onset of the veteran's 
hypertension was directly related to 
his diabetes mellitus.  

b.  whether it is at least as likely as 
not (probability of fifty percent or 
more) that the veteran's hypertension 
was aggravated by (or has increased in 
severity due to) his diabetes mellitus.

c.  whether it is at least as likely as 
not (probability of fifty percent or 
more) that the veteran's hypertension 
is medically linked to his exposure to 
Agent Orange while in service in 
Vietnam.  

The examiner should explain the rationale for 
any opinions expressed.
4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Jeffrey J. Schueler
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


